Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 09/26/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10671268, 9830067, 8875046 have been reviewed and is accepted.  The terminal disclaimer has been recorded.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Mark Bellermann, Reg. # 47,419 on 02/17/2021.

Claims 1, 7 and 13 are amended herein.

(Currently Amended) A computer-implemented method, comprising: 
displaying first graphical content on a display of a computing device, wherein the display includes a touch input surface;
detecting, on the touch input surface, a dragging user input from a peripheral edge of the display to a location within the display, wherein the dragging user input includes a motion having a dominant directional component generally orthogonal to the peripheral edge of the display; and
in response to detecting the dragging user input:
displaying at least a portion of the first graphical content on the display of the computing device, and
displaying, on the display of the computing device and simultaneously with the at least a portion of the first graphical content, a window having second graphical content opened in the window, wherein the window was not displayed on the display of the computing device when the dragging user input was initiated, 

 	(Original) The method of claim 1, wherein displaying the window includes automatically positioning an edge of the window along an edge of the display.

 	(Original) The method of claim 1, further comprising displaying the window while the dragging user input occurs.

 	(Previously Presented) The method of claim 1, wherein the second graphical content opened in the window includes selectable icons, wherein the selectable icons are selectable to display additional content on the display.

 	(Original) The method of claim 4, wherein the selectable icons are each selectable to launch a respective different application associated with the icon.

 	(Original) The method of claim 1, wherein the first graphical content includes web page content in a browser application.

 	(Currently Amended) A computing device comprising:
a touch screen display configured to display first graphical content, and

display at least a portion of the first graphical content on the display of the computing device, and
display, on the display of the computing device, simultaneously with the first graphical content, a window having second graphical content opened in the window, wherein the window was not displayed on the display of the computing device when the dragging user input was initiated, 

 	(Original) The computing device of claim 7, wherein displaying the window includes automatically positioning an edge of the window along an edge of the display.

 	(Previously Presented) The computing device of claim 7, wherein the tangible computer memory further stores code that, when executed by the processor, causes the computing device to display the window while the dragging user input occurs.

 (Previously Presented) The computing device of claim 7, wherein the second graphical

 (Original) The computing device of claim 10, wherein the selectable icons are each selectable to launch a respective different application associated with the icon.
 
 (Original) The computing device of claim 7, wherein the first graphical content includes web page content in a browser application.

(Currently Amended) A non-transitory computer readable storage 
display first graphical content on the display of the computing device, and
display, on the display of the computing device, simultaneously with the first graphical content, a window having second graphical content opened in the window, wherein the window was not displayed on the display of the computing device when the dragging user input was initiated, 

(Previously Presented)  The computer readable storage medium of claim 13, wherein displaying the window includes automatically positioning an edge of the window along an edge of the display.

(Previously Presented The computer readable storage medium of claim 13, wherein the tangible computer memory further stores code that, when executed by the processor, causes the computing device to display the window while the dragging user input occurs.

(Previously Presented The computer readable storage medium of claim 13, wherein the second graphical

(Previously Presented)  The computer readable storage medium of claim 16, wherein the selectable icons are each selectable to launch a respective different application associated with the icon.
 
(Previously Presented) The computer readable storage medium of claim 13, wherein the first graphical content includes web page content in a browser application.

(Previously Presented) The method of claim 1, further comprising 

(Previously Presented) The computer readable storage medium of claim 13, wherein the code, when executed by a processor, further causes the computing device to receive a user selection of content from the displayed first content and to paste the user selection of content into the displayed second window.


Reasons for Allowance

Claims 1-20 are allowed based on the herein amendments.

The following is an examiner’s statement of reasons for allowance:
The closest cited prior arts of record are Sang-Hoon Kim (US Patent 7705833 B2), Bo-Keun Kim (US PG-Pub. 2009/0249235 A1), Garside et al. (“Garside”, US PG-Pub. 2006/0209040 A1), Ludolph et al. (“Ludolph”, US Patent 6133898) and Tao (US Patent 7388578 B2).
Sang-Hoon Kim and Bo-Keun Kim teach the dual windows sharing the same screen dragging to contract the one window when expanding the other window. Garside teaches the peripheral dragging to open a new window to share the same screen with an existing content but pushing the existing content off the screen. Ludolph teaches peripheral dragging to open a new window to share the same screen with an existing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TUAN S NGUYEN/Primary Examiner, Art Unit 2145